Citation Nr: 0724732	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03- 15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals of a left thoracotomy 
with pleuritis.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for fungus of the 
toenails.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.



WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active service from December 1966 to April 
1975.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On June 23, 2006, the veteran testified at a hearing before 
the undersigned at the Oakland, California Department of 
Veterans Affairs Regional Office.  Unfortunately, the 
transcript of that hearing did not contain substantial 
portions of the veteran's testimony and other matters 
discussed at the hearing.  In addition, a tape recording of 
the hearing could not be obtained.

Accordingly, the veteran was offered an opportunity to 
schedule another hearing which he accepted in a written 
statement dated June 27, 2007.  Accordingly, the case is 
REMANDED for the following action:

Please arrange for the veteran to have a 
hearing before a traveling Veterans Law 
Judge at the Oakland Regional Office.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



